DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056077 to Dadashian in view of Improved adhesion at titanium surfaces via laser-induced surface oxidation and roughening to Zimmerman (provided by applicant).
Regarding claims 1, 12, and 18 Dadashian discloses treating a contoured surface (106, Fig. 3) of titanium [0018] with a leading and trailing edge (Fig. 3) and uses a fiber laser [0028] to improve bonding characteristics of the surface(s) [0028]; the laser treatment can be direct laser pulses [0029]; the laser treatment is for adhesion of two parts [0005], but Dadashian does not disclose an oxide layer with a nanoscale open porous morphology. 
However, Zimmerman also treats titanium with laser treatment (abstract) and notes that titanium is used for medical and aerospace items (introduction); the laser treatment creates a nanostructured oxide layer (introduction) that includes open pores (results and discussion, p. 758); the nanostructured oxide resists hydrothermal aging and avoids maximum load reduction when the substrates are adhesively attached with an epoxy-based adhesive (results and 
The advantage of utilizing a nanostructured oxide and adhesive on titanium in aerospace applications is to resist hydrothermal aging and avoid maximum load reduction. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Dadashian by utilizing a nanostructured oxide and adhesive on titanium in aerospace applications as in Zimmerman in order to resist hydrothermal aging and avoid maximum load reduction.
Regarding claims 3, 4, 5, 13, and 14 Zimmerman further discloses removing surface oxide contaminants before forming the new oxide layer (results and discussion, p. 757).
Regarding claims 6, 7, 15, 19, and 20 Zimmerman further discloses that a titanium oxide layer is ~ 200 nm (results and discussion, p. 759).
Regarding claims 8, 9, 16, 17, 21, and 22 Zimmerman further discloses that the adhesive infiltrates an accessible exposed oxide surface (results and discussion, p. 758-759).
Regarding claim 10 Zimmerman further discloses that the oxide layer is present in the entire top region of the titanium substrate (results and discussion, p. 758).
Response to Arguments
Applicant argues that the art does not disclose reflection into non-line of sight features. The examiner respectfully disagrees. The porous structure of the upper oxide layer will cause reflection in various directions within the layer, some of which will be reflected out of the line of sight of the laser and some will be downward toward the base substrate.

Applicant argues that neither Zimmerman nor Dadashian disclose an airfoil with a leading edge and trailing edge. The airfoil recitation includes a leading edge and trailing edge, both of which Zimmerman discloses and therefore the art includes both the claimed elements of the airfoil and the curved surfaces of an airfoil (ex. Fig. 1). The rejections are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761